In the
United States Court of Appeals
For the Seventh Circuit

No. 00-2849

Ralph Nawrot,

Plaintiff-Appellant,

v.

CPC International, n/k/a
Bestfoods, Inc., a Corporation,

Defendant-Appellee.

Appeal from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 99 C 630--David H. Coar, Judge.

Argued February 12, 2001--Decided January 11, 2002



  Before Cudahy, Rovner, and Williams,
Circuit Judges.

  Williams, Circuit Judge. Ralph Nawrot
sued his former employer, CPC
International ("Bestfoods"), claiming
that Bestfoods failed to accommodate
reasonably his disability and
discriminated against him because of his
disability during his employment, and
that his discharge was the product of age
and disability discrimination and
retaliation for seeking accommodation. In
granting summary judgment to Bestfoods,
the district court held that Nawrot could
not show that he was a qualified
individual with a disability under the
Americans with Disabilities Act ("ADA")
and that he had failed to show that
Bestfoods’ proffered legitimate,
nondiscriminatory reasons for his
termination were a pretext for
discrimination. Nawrot asks us to reverse
the decision of the district court. We do
so in part. We affirm on pretext, but
reverse on disability, finding that
Nawrot has sufficiently demonstrated that
he is a qualified individual with a
disability under the ADA. We remand for
the district court to resolve whatever
remains of Nawrot’s reasonable
accommodation and disability-based
discrimination claims in light of our
decision.

I.   BACKGROUND

A.   The Facts

  Nawrot was hired by Bestfoods in 1976,
and he was promoted to warehouse
supervisor in 1983. He held that position
until he was fired in 1998.

  At Bestfoods, Nawrot had problems, which
in the beginning were rather modest. In
September 1995, he made three remarks to
another employee about her religion,
Jehovah’s Witness, and the following
January, he read aloud to his supervisor
a list of employee complaints in front of
a group of employees. In February and
August 1996, he was involved in two
arguments with employees, including a
supervisor, that escalated into shouting.
Nawrot explains these incidents as
innocent misunderstandings or completely
taken out of context, but does not
dispute that they occurred. Bestfoods
talked with Nawrot about these incidents,
and they were noted in his file. Later,
Bestfoods told Nawrot that he had a good
rapport with employees, was better than
the previous shift supervisor, and his
personnel file contained no negative
reports.

  But his problems continued. On February
19, 1997, Nawrot refused to shake a new
employee’s hand when he was introduced,
saying, "I would shake your hand but I
just went to the bathroom and did not
wash my hands." As a result of this
incident, Nawrot received a formal repri
mand, which included a short written
reference to his prior conduct and a
final warning to him that similar future
conduct would result in his termination.

  Nawrot had another series of incidents,
which had been in the making for some
time. For years, he was friends with
Margaret Ermalowicz. He even loaned her
$3,000 early in 1998, after Bestfoods
terminated her for fighting. The
relationship seemed to sour around the
time Nawrot requested that Ermalowicz pay
back the money she borrowed. Adding to
the trouble, and in part as a consequence
of it, rumors circled around the company
about their relationship. Nawrot decided
to lay one of the rumors to rest. At a
meeting on June 30, 1998, in the presence
of approximately thirty employees, he
stated:

I know there’s a rumor going
around that I was supposedly
supposed to have solicited Margaret
Ermalowicz for sex. . . . I assure
you that is not true. And, as you
people know, especially you ones who
have been here a while, I never got
involved sexually with anybody. . .
. [Ermalowicz] is not of my class
that I would associate with in any
kind of sexual manner.

After the meeting, Nawrot approached
Donna Herman and accused her of spreading
the rumors. According to Herman, he
yelled at her, grabbed her arm and
twisted it during this confrontation. She
filed two internal complaints against
him. Bestfoods interviewed Nawrot, and he
admitted making the statement and talking
to Herman after the meeting, but denied
Herman’s other allegations.

  But Nawrot’s troubles with Ermalowicz
were not confined to these incidents.
During her unemployment, Ermalowicz and
her Union filed a grievance against
Bestfoods contesting her termination.
Nawrot spoke to Ermalowicz about her
grievance and helped her prepare for the
arbitration hearing. As a result of
arbitration, Ermalowicz was reinstated to
her job at Bestfoods. But by the time
Ermalowicz was reinstated, July 20, 1998,
Nawrot and Ermalowicz were in the midst
of resolving several issues in their
broken friendship. Nawrot believed she
had been spreading the rumor that he
solicited her for sex and another rumor
that he was stalking her. The day she
returned to work, Bestfoods asked them
both to stay away from each other.
  Nawrot did not comply with the request.
The very day Bestfoods asked him to avoid
Ermalowicz, Nawrot walked by her and sang
out loud three times, "I’m stalking my
dog and not you" (Nawrot had given
Ermalowicz a dog as a gift). Nawrot also
drove alongside Ermalowicz, who was
walking to her car, and said out of his
window, "[W]hen are you going to tell the
truth?" Both of these incidents occurred
outside of the warehouse and when they
were off duty.

  The next day, Nawrot sent Ermalowicz a
three-page letter, addressing the rumors,
the money he loaned her, and the help he
provided her in the arbitration. Two days
later, Ermalowicz complained to Bestfoods
about Nawrot’s behavior, and a week later
she complained again, alleging further
harassment. Bestfoods investigated the
complaint and terminated Nawrot shortly
thereafter, because "he was
insubordinate, harassed female employees,
and demonstrated extremely poor judgment
and disloyalty when he helped Ermalowicz
prepare her arbitration case."

  Nawrot has a different take on his
termination. In 1980, he informed
Bestfoods that he was a Type I diabetic.
Diabetes involves the uncontrolled
fluctuation of the blood sugar level in
the body. It is a product of the failure
of the beta cells of the pancreas to
produce sufficient insulin for normal
carbohydrate, protein, and fat
metabolism, or the failure of the body in
general to utilize effectively the
insulin produced. Insulin is a hormone;
it takes sugar from the bloodstream into
the cells of the body for metabolism.
Without insulin, sugar remains in the
bloodstream, causing severe and
potentially fatal consequences.

  As a result of his diabetic status,
Nawrot must inject himself with insulin
approximately three times a day and test
his blood sugar level at least ten times
a day. Despite his best efforts, Nawrot
experiences episodes of hyperglycemia
(high blood sugar) and hypoglycemia (low
blood sugar), which adversely affect his
health, personality, and behavior. In the
two years before his termination, he suf
fered three diabetic episodes at work. He
also had "close calls," in which he felt
the onset of a diabetic episode but was
able to respond quickly and avert an
attack before it caused him significant
trouble.

  In January 1997, Nawrot’s diabetes
progressed, and he experienced more
difficulty controlling his blood sugar
level, which made him more susceptible to
hypoglycemia. Nawrot asked his supervisor
and the plant human resource manager
whether he could take frequent, short
breaks to monitor his blood sugar and, if
necessary, take measures to adjust his
blood sugar level. He needed to take
breaks because Bestfoods did not permit
eating food on the work floor. Knowing
his diabetic status and the consequences
of a failure to manage properly his blood
sugar level, Bestfoods rejected this
request. Nawrot was not allowed to and
did not take breaks. Bestfoods disputes
this allegation.

  When Nawrot was introduced to the new
employee on February 19, 1997, he was
suffering from hypoglycemia. What he
said, "I would shake your hand but I just
went to the bathroom and did not wash my
hands," was a product of his
disorientation from the hypoglycemia. He
later explained to Bestfoods and the new
employee that he was having a
hypoglycemic episode, and that he was
suffering from a bad cold and did not
shake the employee’s hand because he did
not want to pass on any germs. He also
submitted a note from his doctor to that
effect. After this incident, Nawrot
renewed his request to take breaks to
monitor better his blood sugar level and
requested the ability to cease contact
with employees when he sensed the advance
of a diabetic episode, but Bestfoods
again denied his request.

  His ability to control his blood sugar
level worsened, and, unable to take
breaks at work to help control it, Nawrot
requested a leave of absence on February
26, 1997, which Bestfoods approved.
Nawrot took this time to monitor his
blood sugar level without interruption,
attend generally to his health, and
prepare to return to work without further
incidents.

  With his doctor’s approval, Nawrot asked
to return to work on April 28, 1997.
However, Bestfoods would not allow Nawrot
to return until June. Bestfoods posted
signs with plant security, informing them
to keep Nawrot from entering the plant,
and they told employees that he was away
for psychological reasons. During the
leave, Nawrot also requested
accommodation for his disability when he
returned to work. Bestfoods suggested
that Nawrot transfer to the refinery,
rather than return to his original
position. Nawrot declined this offer,
because he knew that the refinery would
be closed soon. Bestfoods then suggested
that Nawrot take long-term disability
leave. Nawrot declined this offer too,
because Bestfoods refused to guarantee
his return if his disability claim was
denied.

  Nawrot returned to work in June 1997,
and his supervisor reassigned him from
the second shift to the first. The
supervisor explained that he needed to
watch him. When Nawrot further inquired
as to the reasons, he received no reply.
Nawrot once again requested discretion to
control his diabetes at work, but was
again denied. After his third request was
denied, Nawrot approached one of the
Bestfoods managers he had talked with
before about taking breaks. He told the
manager that he would be forced to
contact the Equal Employment Opportunity
Commission ("EEOC"), to which the manager
responded that he was not afraid of the
EEOC. On April 29, 1998, Nawrot handed a
letter to Bestfoods’ CEO, who was
visiting the plant, which explained his
diabetic condition and break requests. He
followed up with Bestfoods when he did
not receive an answer to his letter, but
received no response.

  On August 24, 1998, immediately after
returning from a two-week vacation,
Nawrot was fired. He was 57 years old.
Several months later, he was replaced by
40 year old Randy Torres. Nawrot filed a
claim with the EEOC under the ADA and the
Age Discrimination in Employment Act
("ADEA"), and the EEOC issued a Right to
Sue Letter.

B.   District Court Proceeding

  Nawrot filed a complaint against
Bestfoods in the United States District
Court for the Northern District of
Illinois. Nawrot’s complaint alleged that
Bestfoods refused to accommodate his
disability and discriminated against him
because of his disability, in violation
of the ADA. It further alleged that
Bestfoods terminated him in retaliation
for seeking accommodation of his
disability, in violation of both the ADA
and Title VII of the Civil Rights Act of
1964 ("Title VII"). Finally, Nawrot’s
complaint alleged that Bestfoods
terminated him on the basis of his
disability and on the basis of his age,
in violation of both the ADA and the
ADEA. Bestfoods moved for summary
judgment.

  The district court held that Nawrot
could not show that he was a qualified
individual with a disability, and
therefore granted summary judgment to
Bestfoods on Nawrot’s ADA accommodation
and disability-based discrimination
claims. The district court also found
that Nawrot had failed to show that
Bestfoods’ proffered legitimate,
nondiscriminatory reasons for his
termination were a pretext for
discrimination, and granted summary
judgment to Bestfoods on all the
discriminatory discharge and retaliatory
discharge claims. Nawrot appeals.

II.   ANALYSIS

  We analyze Nawrot’s claims on the two
questions that are dispositive of the
summary judgment motions, rather than
proceeding through each claim
individually, because the claims share
those questions. We address first whether
Nawrot has demonstrated that he is a
qualified individual with a disability
under the ADA, and second whether Nawrot
has demonstrated pretext in Bestfoods’
proffered legitimate, nondiscriminatory
reasons for his termination.

  We review the judgment of the district
court, granting summary judgment, de
novo. See, e.g., Emerson v. Northern
States Power Co., 256 F.3d 506, 510 (7th
Cir. 2001). We view the evidence in the
light most favorable to Nawrot (the
nonmoving party) and make all reasonable,
justifiable inferences in his favor. See
Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 255 (1986). Applying these
standards, we hold that Nawrot has
sufficiently demonstrated that he is a
qualified individual with a disability
under the ADA, but that he has not
sufficiently demonstrated pretext.

A. Qualified Individual with a
Disability

  Nawrot’s reasonable accommodation and
disability-based discrimination claims
under the ADA require that he demonstrate
that he is a qualified individual with a
disability. See 42 U.S.C. sec. 12112; see
also Hoffman v. Caterpillar, Inc., 256
F.3d 568, 571-72 (7th Cir. 2001). A
"qualified individual with a disability"
is defined as "an individual with a
disability who, with or without
reasonable accommodation, can perform the
essential functions of the employment
position that such individual holds or
desires." 42 U.S.C. sec. 12111(8).
Bestfoods concedes that Nawrot can
perform the essential functions of his
employment position, and therefore we
need only consider whether he is
disabled. An individual has a
"disability" within the meaning of the
ADA if she (1) has a physical or mental
impairment that substantially limits one
or more of the major life activities of
such individual; (2) has a record of such
an impairment; or (3) is regarded as
having such an impairment. 42 U.S.C. sec.
12102(2).

  But not all plaintiffs with health
conditions have a "disability" within the
meaning of the ADA. See, e.g., Christian
v. St. Anthony Med. Ctr., Inc., 117 F.3d
1051, 1053 (7th Cir. 1997) ("The Act is
not a general protection of medically
afflicted persons."). To claim the
protection of the ADA, plaintiffs must
come within the coverage of the statutory
definition of disability. See Moore v.
J.B. Hunt Transport, Inc., 221 F.3d 944,
950 (7th Cir. 2000). Nawrot argues that
he is disabled because he meets the first
and third statutory definition of
disability. We address only his argument
under the first definition./1

  Nawrot argues that his diabetes is a
physical or mental impairment that
substantially limits the major life
activities of working, thinking, and
caring for himself. Although
all these major life activities were not
explicitly identified to the district
court, we believe that these issues were
adequately raised below, and that the
reasons behind the waiver rule do not
require its application in this
circumstance. Cf. Bailey v. Int’l Bhd. of
Boilermakers, 175 F.3d 526, 529-30 (7th
Cir. 1999). We agree with Nawrot that he
has demonstrated that his impairment
substantially limits his ability to think
and care for himself, and so we focus our
discussion on these two major life
activities./2

  In Bragdon v. Abbott, 524 U.S. 624
(1998), the Supreme Court set forth a
three-part analysis to determine whether
a plaintiff has shown that she is
substantially limited in a major life
activity, which asks: (1) whether the
condition alleged constitutes a physical
or mental impairment, (2) whether that
impairment affects a major life activity,
and (3) whether the impairment operates
as a substantial limit on the major life
activity asserted. Id. at 632-42.
Moreover, in Sutton v. United Air Lines,
Inc., 527 U.S. 471 (1999), the Supreme
Court stated, in answering the third
question, that individuals whose
impairment "’might,’ ’could,’ or ’would’
be substantially limiting if mitigating
measures were not taken," but "is
corrected by medication or other
measures" cannot be considered disabled
under the statute. 527 U.S. at 482-83. In
other words, in applying the statute to
specific impairments, courts may consider
only the limitations of an individual
that persist after taking into account
mitigation measures (e.g., medication)
and the negative side effects of the
measures used to mitigate the impairment.
See id.; see also Murphy v. United Parcel
Serv., Inc., 527 U.S. 516, 521 (1999).

  This is not, however, license for courts
to meander in "would, could, or should-
have" land. We consider only the measures
actually taken and consequences that
actually follow. Cf. Sutton, 427 U.S. at
482-84 (reasoning that an "approach
[that] would often require courts and
employers to speculate about a person’s
condition and would, in many cases, force
them to make a disability determination
based on general information about how an
uncorrected impairment usually affects
individuals, rather than on the
individual’s actual condition" is
"contrary to the letter and the spirit of
the ADA"). Those who discriminate take
their victims as they find them.

  Nawrot is a diabetic./3 But his
diabetic status, per se, is not
sufficient to qualify as a disability
under the ADA. See id. at 483; Lawson v.
CSX Transp., Inc., 245 F.3d 916 (7th Cir.
2001). In Moore v. J.B. Hunt Transport,
Inc., supra, we reiterated that "[s]ome
impairments may be disabling for
particular individuals but not others,
depending upon the stage of the disease
or disorder, the presence of other
impairments that combine to make the
impairment disabling or any number of
other factors." Id. at 952
(quotingHomeyer v. Stanley Tulchin
Assocs., Inc., 91 F.3d 959, 962 (7th Cir.
1996)). To be substantially limiting, the
impairment must make the individual
"[u]nable to perform a major life
activity that the average person in the
general population can perform" or
"[s]ignificantly restricted as to the
condition, manner or duration under which
an individual can perform a particular
major life activity as compared to the
condition, manner, or duration under
which the average person in the general
population can perform that same major
life activity." 29 CFR sec. 1630.2(j);
see also Sutton, 527 U.S. at 480.

  However, Nawrot’s claim does not rest
solely on his diabetic status. He also
points out that as a consequence of his
diabetes, he must inject himself with
insulin approximately three times a day
and must test his blood sugar level at
least ten times a day. In addition,
although he is able to manage his
diabetes with constant monitoring and
insulin injections (itself a substantial
burden), this hardly remedies all the
other adverse effects of his diabetes.

  Despite the most diligent care, Nawrot
cannot completely control his blood sugar
level. He suffers from unpredictable
hypoglycemic episodes, of such extreme
consequence that death is a very real and
significant risk. On the occasions he
suffers from such an episode, his ability
to think coherently is significantly
impaired, as well as his ability to
function. He has lost consciousness and
fallen several times. In addition, his
ability to express coherent thoughts is
impaired, causing him to make nonsensical
statements. He suffered three diabetic
episodes at work in the two years before
his termination. And aside from full-
blown diabetic episodes, Nawrot has had
"close calls," where he felt the onset of
an episode but was able to avert a
serious, debilitating attack.

  Moreover, Nawrot’s diabetes has
progressively worsened. His difficulties
became so overwhelming that in February
1997, he took medical leave to care for
his physical health and attend to his
diabetes management. By April 1997, his
doctor described his diabetes as
"brittle" and therefore "very likely that
he [will develop] hypoglycemic attacks."
Physically, Nawrot has already suffered
early stages of kidney damage and nerve
damage in his feet as a consequence of
his diabetes. His nerve damage is so
extensive that it has affected his
ability to sense feeling in his feet.
Furthermore, Nawrot is on a restrictive
diet, and depression and mood changes
accompany his swings in blood sugar
level.

  Bestfoods argues, however, that this is
not enough. They argue that these facts
fail to demonstrate a "substantial"
limitation on any "major life activity."
We simply cannot agree. Instead, we are
convinced that Nawrot has sufficiently
demonstrated that his diabetes
substantially limits his ability to think
and care for himself, which are both
major life activities. See, e.g., Taylor
v. Phoenixville Sch. Dist., 184 F.3d 296,
307-11 (3d Cir. 1999).

B.   McDonnell Douglas and Pretext

  Having resolved the disability question
in Nawrot’s favor, we now turn to the
issue of pretext. All of Nawrot’s
discharge-related claims against
Bestfoods--discriminatory discharge on
the basis of both age and disability, and
retaliatory discharge for seeking
accommodation--suffer the same fatal
infirmity: Nawrot is unable to rebut
Bestfoods’ proffered legitimate,
nondiscriminatory reasons for the
discharge as a pretext for
discrimination. Nawrot does not allege
direct evidence of intentional
discrimination, but rather advances his
claims under the "indirect burden-
shifting method" established in McDonnell
Douglas Corp. v. Green, 411 U.S. 792
(1973).

  Under the McDonnell Douglas framework,
the plaintiff bears the initial burden of
establishing a prima facie case of
intentional discrimination. Once the
plaintiff establishes a prima facie case,
a legal, rebuttable presumption of
discrimination arises, and a burden of
production then shifts to the employer to
articulate a legitimate,
nondiscriminatory reason for the
employment action. If the employer
satisfies that burden, the presumption of
discrimination extinguishes, and the
burden shifts back to the plaintiff to
persuade the trier of fact either
directly that a discriminatory reason
more likely motivated the action or
indirectly that the employer’s
articulated reason for the employment
action is unworthy of credence, but a
mere pretext for intentional
discrimination. See, e.g., Texas Dep’t of
Cmty. Affairs v. Burdine, 450 U.S. 248,
253-56 (1981).

  At all times, the ultimate burden of
persuasion remains with the plaintiff.
Id. at 253. Indeed, in the third stage,
the plaintiff’s "burden" under the
McDonnell Douglas framework "merges with
the ultimate burden of persuading the
court that she has been the victim of
intentional discrimination." Id. at 256;
see also United States Postal Serv. Bd.
of Governors v. Aikens, 460 U.S. 711,
714-15 (1983). At this point the
McDonnell Douglas framework, with its
presumptions and shifting burdens, is no
longer relevant, Reeves v. Sanderson
Plumbing Prods., Inc., 530 U.S. 133, 142-
43 (2000); St. Mary’s Honor Center v.
Hicks, 509 U.S. 502, 510 (1993); the
third step simply returns the plaintiff
to the position she was in originally,
i.e., proving intentional discrimination.
See Hicks, 509 U.S. at 511 (stating that
the McDonnell Douglas framework "simply
drops out of the picture").

  Although this court has stated that the
prima facie case must be established and
cannot be merely "incanted," Coco v.
Elmwood Care, Inc., 128 F.3d 1177, 1178
(7th Cir. 1997), "[w]here the defendant
has done everything that would be
required of him if the plaintiff had
properly made out a prima facie case,
whether the plaintiff really did so is no
longer relevant." Aikens, 460 U.S. at 715
(italics in original). As we have before,
we elect to turn directly to pretext./4
See, e.g., Olsen v. Marshall & Ilsley
Corp., 267 F.3d 597, 600 (7th Cir. 2001).
Indirectly showing intentional
discrimination by rebutting the
employer’s reasons as pretext was not the
only option available to Nawrot to
establish a triable case under the
McDonnell Douglas framework. See Burdine,
450 U.S. at 256; see also generally
Aikens, 460 U.S. at 714 n.2. However,
that is the path Nawrot has chosen.

  Without direct evidence of pretext
(e.g., an admission), a plaintiff may
show pretext by presenting evidence
"tending to prove that the employer’s
proffered reasons are factually baseless,
were not the actual motivation for the
discharge in question, or were
insufficient to motivate the discharge."
Testerman v. EDS Technical Prods. Corp.,
98 F.3d 297, 303 (7th Cir. 1996); Lenoir
v. Roll Coater, Inc., 13 F.3d 1130, 1133
(7th Cir. 1994). But pretext requires
more than a showing that the decision was
"mistaken, ill considered or foolish,
[and] so long as [the employer] honestly
believed those reasons, pretext has not
been shown." Jordan v. Summers, 205 F.3d
337, 343 (7th Cir. 2000); see also
O’Connor v. DePaul University, 123 F.3d
665, 671 (7th Cir. 1997) ("On the issue
of pretext, our only concern is the
honesty of the employer’s explanation . .
. ."). We have warned repeatedly that we
do not sit as a super-personnel
department that reexamines an entity’s
business decision and reviews the
propriety of the decision. See, e.g.,
Stewart v. Henderson, 207 F.3d 374, 378
(7th Cir. 2000); Dale v. Chicago Tribune
Co., 797 F.2d 458, 464 (7th Cir. 1986).
With that admonishment, however, we have
also stated that "we need not abandon
good reason and common sense in assessing
an employer’s actions." Gordon v. United
Airlines, Inc., 246 F.3d 878, 889 (7th
Cir. 2001).

  Turning to this case, Nawrot has not
demonstrated pretext in Bestfoods’
proffered legitimate, nondiscriminatory
reasons for his termination. Bestfoods
states that it terminated Nawrot because
he harassed his co-worker, Ermalowicz,
after having been specifically warned
against contact with her, and after a
formal reprimand and final written
warning. In addition, Nawrot provided
assistance to Ermalowicz in her
arbitration against Bestfoods,
disregarding his position as a manager in
(and thus loyalty to) the company. Nawrot
responds that the handshake incident, for
which the final warning issued, was a
product of his disability and that he
could not be punished for his disability.
But he forgets all of his prior
misconduct--his remarks about Jehovah’s
Witnesses, criticism of his supervisor in
front of employees, arguments that
escalated into shouting, statements about
Ermalowicz in front of employees, and
confrontation with a co-worker after
those statements. Plus, he was actually
terminated for harassing and stalking
Ermalowicz and aiding her in the
arbitration against Bestfoods.

  Nawrot disputes the factual bases for
all the incidents, and argues that they
could not have provided the basis for his
termination. But all of his arguments are
no more than his own self-serving
interpretations of the incidents or
denials that they ever occurred. They do
not address whether Bestfoods honestly
disbelieved his explanations and denials,
even if incorrectly, or whether its
determination that the incidents
warranted termination were honestly held.
And, it is Bestfoods’ belief that
matters.

  After numerous documented occasions of
inappropriate behavior, Bestfoods
demanded that Nawrot straighten up and
fly right, and instead he crashed and
burned. He decided to harass Ermalowicz,
despite Bestfoods’ request that he not
have any contact with her. Nawrot says
that his harassment of her did not occur
at work. But why should that matter? It
is up to Bestfoods to decide whether
harassment of co-workers anywhere is
conduct it is willing to accept from its
employees. We need not be human resource
specialists to know that problems outside
of work easily spill over into and affect
employees at work, as it did in this
case. Bestfoods need not tolerate an
employee who has a history of
inappropriate conduct and who, despite
its warning, purposefully continued to
aggravate an already uneasy situation
with his co-worker. We believe that
Nawrot has failed to rebut Bestfoods’
legitimate, nondiscriminatory reasons for
his termination as a pretext for
discrimination.

C.   Remaining Issues

  Nawrot has also alleged that Bestfoods
failed to accommodate reasonably his
disability and discriminated against him
because of his disability during his
employment. These issues were never fully
addressed by the district court on
summary judgment, because its conclusion
that Nawrot was not disabled under the
ADA made any further review of them
unnecessary. Also, the parties did not
brief these issues to this court, but
only challenged the district court’s
decision on disability. Rather than take
these issues without the benefit of any
discussion, we believe they should be
reviewed by the district court on remand.

III.   CONCLUSION

  For the foregoing reasons, we Affirm in
part and Reverse in part the judgment of
the district court, and Remand the case
for further proceedings.

FOOTNOTES

/1 Nawrot has failed to present sufficient evidence
to support the argument that Bestfoods regarded
him as disabled, under the third statutory defi-
nition. See Sutton v. United Air Lines, Inc., 527
U.S. 471, 489 (1999). He merely speculates that
Bestfoods "fear[ed] that he was psychotic when he
suffered [sic] hypoglycemia." The evidence he
presented does not reflect a misperception by
Bestfoods that Nawrot’s impairment substantially
limited a major life activity.

/2 Nawrot has failed to identify a class of jobs or
a broad range of jobs from which he is excluded
and therefore cannot show that he is substantial-
ly limited in the major life activity of working.
See, e.g., EEOC v. Rockwell Int’l Corp., 243 F.3d
1012, 1017 (7th Cir. 2001).

/3 Bestfoods does not dispute that diabetes quali-
fies as an impairment under the ADA.

/4 We do not intend, however, to minimize the value
of this court at times, and district courts
always, addressing the prima facie case, see
generally Jayasinghe v. Bethlehem Steel Corp.,
760 F.2d 132, 134 (7th Cir. 1985) (discussing the
screening value of the prima facie case to weed
out meritless cases early), and we agree with our
precedent that stresses its importance, see,
e.g., Gorbitz v. Corvilla, Inc., 196 F.3d 879,
882 (7th Cir. 1999).